By the WHOLE COURT.
LECHE, J.
The defendant in the above cause was indicted for murder and was found guilty of manslaughter. He was sentenced to hard labor for a period of not less than 18 months nor more than 3 years.
The record shows that he applied for a new trial on the ground that the verdict is contrary to the law and the evidence. The motion for a new trial was overruled, and, while a minute entry shows that defendant reserved a bill to that ruling, no formal bill of exceptions was drawn up or signed by the judge.
Defendant, although represented by counsel, made no appearance in this court.
A mere note in the minutes that a defendant reserves a bill for a new trial, which was applied for solely on the general ground that the verdict is contrary to the law and the evidence, does not present any question of law requiring review by this court.
The proeedings appear to have been regular and according to law, and, finding no error therein, '
It is ordered that the judgment appealed from be affirmed.